Appellant again insists that error is shown by Bill of Exception No. 1 in that the question was leading, suggestive and a conclusion of the witness. The testimony of the witness showed that appellant was following the car in which the deceased was sitting, and when the deceased's car had stopped at a red light in Mineral Wells, appellant's car came rolling up, and the shot was fired before his car had actually stopped. While the statement objected to may have been a conclusion, under the facts presented, we think the conclusive matter was properly given and was a reasonable deduction from the witness' testimony in which he said that the deceased made no movement of either of his hands and made no demonstration and did not even look around in the direction of appellant's car at the time the deceased was shot in the back portion of his head.
We think the original opinion herein was correct in disposing of Bills Nos. 9, 10, 11, 12 and 13 in which Mrs. Margaret Crossland was allowed to testify that appellant had assaulted her on these different occasions, in view of appellant's defense wherein it was claimed by him that the deceased had broken up appellant's home and was the cause of her having divorced appellant.
Believing this case to have been properly disposed of in our original opinion, the motion for rehearing is overruled. *Page 633